Hamm, J.
*664Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which held him ineligible for benefits for the period “ August 1 through September 6, 1964,” finding that he filed for benefits effective September 8, 1964, and thus failed to comply with reporting and registration requirements (Labor Law, § 590, subd. 1; § 596). The claimant, as he testified, was not misled by anyone but failed to file because he “ was not going to ask the State for any help at all ” because he “ thought in a week or two [he] would §iit work.” When his efforts to obtain employment were, contrary to his expectation, exhausted without success, he filed his claim. The board’s findings, being supported by substantial evidence, all of it, in fact, submitted by the claimant, must be affirmed. The record discloses no basis upon which we could disturb the denial of the claimant’s application to predate the claim. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.